PER CURIAM.
The judgment below is affirmed with the sole exception of the provisions which declared the three named plaintiffs-appellees a legally cognizable class and accordingly assessed attorney’s fees against the defendant-appellant Taylor. None of the prerequisites for such a determination were present in this case. See, Frankel v. City of Miami Beach, 340 So.2d 463 (Fla.1976); Harrell v. Hess Oil and Chemical Corp., 287 So.2d 291, 293-94 (Fla.1973); Fla.R.Civ.P. 1.220.
Affirmed in part, reversed in part.